Citation Nr: 0425175	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-05 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for a low back disorder and for 
a right hip disorder.

In January 2004, the veteran claimed entitlement to service 
connection for asthma and an increased rating for diabetes 
mellitus.  Documents in the claims file show that the RO is 
currently developing these claims.  Since they have not yet 
been adjudicated, the Board does not have jurisdiction over 
them.

The veteran testified at a video conference hearing before 
the undersigned in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

At his hearing, the veteran testified to injuries to the low 
back and right hip during service with a continuity of 
symptomatology since those injuries.  The veteran is 
competent to report his injuries and symptomatology.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In a statement dated in March 2002, a private physician noted 
that the veteran had told him that he had two back injuries 
during service.  The physician expressed the opinion that it 
was possible that the two injuries during service caused 
current lumbosacral arthritis with symptoms in the right and 
left hips.  The two service incidents are reflected in the 
veteran's service medical records.  However, the record of 
one of those incidents, a slip and fall on ice, shows 
complaints and findings only regarding the left ankle.

An examination is necessary so that a medical professional 
can review the record and express an opinion as to the 
relationship between any current disability and injuries in 
service.

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations address the information that VA must 
provide to claimants regarding their claims for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 
(West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 
(2003).  VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, that was not previously provided to VA, and 
is necessary to substantiate the claim.  As part of that 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).  VA has elaborated on this 
duty to notify by undertaking to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).

In a letter dated in May 2001, the RO informed the veteran 
and his representative of the type of evidence needed to 
support his low back and right hip claims, and indicated what 
the veteran should do toward obtaining such evidence, and 
what VA would do.  VA has not explicitly informed the 
veteran, however, to submit any and all evidence in his 
possession that is relevant to those claims.  On remand, the 
AMC or RO should notify the veteran to submit any and all 
evidence in his possession that is relevant to his low back 
and right hip claims.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should notify the 
veteran to submit any and all evidence in 
his possession that is relevant to his 
claims for service connection for a low 
back disorder and a right hip disorder.

2.  The AMC or RO should schedule a VA 
orthopedic examination of the veteran to 
address the nature and likely etiology of 
current disorders of the low back and 
right hip.  The veteran's claims file 
should be provided to the examiner for 
review.  The examiner should provide 
opinions in response to the following 
questions:

A. Is it at least as likely as not 
(50 percent probability or more) 
that injury in service caused a 
current low back or right hip 
disorder?

B. Is it at least as likely as not 
that a current low back disorder 
caused a current right hip disorder?

C. Is it at least as likely as not 
that an altered gait or other 
manifestations of a service-
connected right ankle disorder 
caused a current right hip or low 
back disorder?

The examiner should explain the rationale 
for the conclusions reached.

3.  The AMC or RO should then 
readjudicate the claims, and if they 
remain denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




